      Case 1:19-cv-00865-CCC-CA Document 59 Filed 01/25/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JUAN POLANCO,                     :           CIVIL ACTION NO. 1:19-CV-865
                                  :
             Plaintiff            :           (Judge Conner)
                                  :
         v.                       :
                                  :
UNITED STATES OF AMERICA, et al., :
                                  :
             Defendants           :

                                       ORDER

      AND NOW, this 25th day of January, 2021, upon consideration of defendants’

motion (Doc. 49) to dismiss and for summary judgment, and it appearing that

whether plaintiff has exhausted his administrative remedies in accordance with the

Prison Litigation Reform Act, 42 U.S.C. § 1997e(a), is at issue, and the court noting

that it must provide the parties notice and an opportunity to be heard on the

exhaustion issue, see Paladino v. Newsome, 885 F.3d 203 (3d Cir. 2018), it is

ORDERED that the court hereby places the parties on notice that it may consider

exhaustion in its role as fact finder under Small v. Camden Cty., 728 F.3d 265 (3d

Cir. 2013), and, on or before February 4, 2021, the parties may supplement the

record with any additional supporting evidence relevant to exhaustion of

administrative remedies.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
